Citation Nr: 1126216	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  03-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain with disc disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased separately-assigned rating for left lower extremity radiculopathy associated with the lumbosacral strain with disc disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1982 to May 1986.

This appeal to the Board of Veterans Appeals (Board) arises from a December 2002 rating action that granted a 20 percent rating for lumbosacral strain from March 15, 2001, which the Veteran appealed.

In September 2004, the Board remanded for further development.  By rating action of March 2006, the RO expanded the grant of service connection for lumbosacral strain to include lumbar disc disease, assigned a temporary total rating (T/TR) of 100 percent under the provisions of 38 C.F.R. § 4.30 from July 13 through September 30, 2004, and restored a schedular 20 percent rating from October 1, 2004.  That rating action also granted service connection and assigned a separate 10 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8620 from September 26, 2003, for left lower extremity radiculopathy associated with the lumbosacral strain with disc disease.  

In April 2007, June 2008, and August 2009, the Board remanded the matter on appeal for further development.  Pursuant to the most recent remand, VA examinations were obtained in November 2009 and January 2011.  The requested VA treatment records were also associated with the claims file.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  Lumbosacral strain with disc disease is not productive of a severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.  

2.  Lumbosacral strain with disc disease is not productive of severe limitation of the lumbar spine.  

3.  Lumbosacral strain with disc disease is not productive of severe intervertebral disc syndrome with recurring attacks with intermittent relief.  

4.  Lumbosacral strain with disc disease is not productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

5.  Lumbosacral strain with disc disease is not productive of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

6.  Left lower extremity radiculopathy is not productive of moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 percent for lumbosacral strain with disc disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5237, 5243, 5292, 5293, 5295 (2001-2010).

2.  The criteria for an evaluation in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a Diagnostic Code 8620.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted a claim for an increased rating for his service-connected back in December 2001.  The Veteran was sent a letter in August 2008 which stated that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  Finally, he was specifically advised of the need to submit any evidence in his possession that pertains to the claim.  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  

The letter also informed the Veteran that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The letter also contained information about assigning effective dates.  Although the notice was provided after the additional adjudication of the Veteran's claim in December 2002, the claim was subsequently readjudicated in a March 2009 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records, SSA records, and by affording VA examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the most recent VA examinations obtained in this case are adequate, as they were based on a physical examination and provide medical information needed to address the rating criteria relevant to this case.  In particular, the November 2009 and January 2011 VA examinations contain range of motion findings  and address the impact of the Veteran's disability on his employment and daily life.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a June 2003 SOC and March 2006, November 2007, and March 2009 SSOCs, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that during the pendency of this appeal, VA issued new schedular criteria for rating intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which became effective September 23, 2002.  VA amended the rating schedule for evaluating disabilities of the spine again, which became effective on September 26, 2003.  The new criteria for evaluating service-connected spine disabilities are codified at newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  However, the Board notes that consideration under the revised schedular criteria should not be undertaken before such criteria became effective.  The effective date rule contained in 38 U.S.C.A. § 5110(g) prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law.   

The Veteran was notified of these regulation changes in March 2006 and March 2009 SSOCs.  Thus, the Board's decision to proceed in adjudicating this claim does not, therefore, prejudice the Veteran in the disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Prior to September 23, 2002, Diagnostic Code 5293 provided for a non compensable (0 percent) disability rating for postoperative, cured intervertebral disc syndrome.  A 10 percent disability rating was assigned for mild intervertebral disc syndrome.  A 20 percent disability rating was assigned for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent disability rating was warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent disability rating was assigned for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  

Prior to September 26, 2003, Diagnostic Code 5292 provided for ratings based on limitation of motion of the lumbar spine.  When such limitation of motion is slight, a 10 percent rating was warranted.  When limitation of motion is moderate, a 20 percent rating was assigned and, when it is severe, a 40 percent rating was for application.

Words such as "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6.

The Board observes that the words "slight", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2005).  The Board observes that, in general, "slight" is defined as "small in amount or extent; not great or intense."  Webster's New World Dictionary, Third College Edition 1262 (1988).  "Moderate" is generally defined as "of average or medium quality, amount, scope, range, etc." Id. at 871.  "Severe" is generally defined as "of a great degree: serious."  Webster's Ninth New Collegiate Dictionary 1078 (1990).

Prior to September 26, 2003, lumbosacral strain was evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic Code 5295.  A non compensable (0 percent) rating was assigned for lumbosacral strain with slight subjective symptoms only.  A 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  The highest available schedular evaluation, 40 percent, was warranted where the condition was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.  

Under Diagnostic Code 5293 prior to September 26, 2003, intervertebral disc syndrome (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  A 10 percent disability evaluation was assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  See Amendment to Part 4, Schedule for Rating Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002). 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. Note (2).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 166, 51454-51458 (August 27, 2003).  Diagnostic Code 5242 also notes that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under Diagnostic Code 5003.

Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected and the General Rating Formula for Diseases and Injuries of the Spine.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, the Veteran is already assigned a 20 percent disability evaluation for his service-connected lumbar spine and the medical evidence of record does not demonstrate involvement of 2 or more major joints or 2 or more minor joint groups.  See 38 C.F.R. § 4.45(f).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability evaluation is warranted for unfavorable ankylosis of the entire spine.  

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2007).

Further, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2007).  See also 38 C.F.R. § 4.71a, Plate V (2007).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

The sciatic nerve is rated under Diagnostic Code 8520.  Those criteria describe the symptoms expected to be shown where there is complete paralysis of that nerve for which an 80 percent rating is assigned.  Specifically, the criteria provide that "the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost."  For lesser degrees of disability with incomplete paralysis, lower ratings are assigned.  38 C.F.R. § 4.124a, DC 8620.

In this case, the 10 percent rating presently assigned contemplates a "mild" degree of neurological impairment to the left lower extremity, and the next higher or 20 percent rating, will be assigned for a "moderate" degree of impairment.  A 40 percent rating is assigned for a "moderately severe" degree of disability, and a 60 percent rating for a "severe" degree "with marked muscular atrophy".  38 C.F.R. § 4.124a, DC 8620.  

Effective May 16, 1986, the Veteran was granted service connection for lumbosacral strain and was assigned a 10 percent rating under Diagnostic Code 5295.  He filed a claim for an increased rating in December 2001.  Effective March 15, 2001, a 20 percent rating was assigned for lumbosacral strain under Diagnostic Code 5295.  The Veteran was assigned a temporary 100 percent rating from July 13, 2004, to October 1, 2004.  38 C.F.R. § 4.30.  Effective October 1, 2004, a 20 percent rating was assigned.  Additionally, a March 2006 rating decision granted service connection for left lower extremity radiculopathy with lumbar disc disease at L5-S1 associated with lumbosacral strain.  A separate 10 percent rating was assigned under Diagnostic Code 8620 effective September 26, 2003.

In considering the evidence of record under Diagnostic Codes 5295, a rating in excess of 20 percent is not warranted.  A severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion has not been shown.  A higher rating under Diagnostic Code 5292 is not warranted because severe limitation of the lumbar spine has not been shown.  Additionally, prior to September 23, 2002, a higher rating is not warranted because severe intervertebral disc syndrome with recurring attacks with intermittent relief has not been shown.  

The evidence of record contained a March 2001 VA treatment entry which reflected that the Veteran was prescribed a back brace.  In December 2001, he was noted to use a cane.  During the April 2002 VA examination, the Veteran ambulated with a limp.  There was tenderness and soreness to palpation across the back.  No increased kyphosis or scoliosis was noted.  Forward flexion was to 60 degrees limited by pain and extension, neutral bend, and rotation were to 30 degrees with pain at the extremes.  He could raise onto his toes and heels and no sciatic irritation signs were noted.  

During the February 2005 VA examination, the Veteran reported persistent back pain, soreness, stiffness, and tenderness.  It was noted that the Veteran had been doing better after his July 2004 laminectomy.  He indicated that it was worse with repetitive motion and weather changes which caused flare-ups.  The Veteran reported that he could only stand or walk five to ten minutes at a time and could only walk one to two blocks before he had to take a break.  It was observed that the Veteran was overweight, which may affect his ambulation as well.  Upon physical examination, the Veteran ambulated with a bit of an awkward wide-based gait.  There was some tenderness and soreness to palpation with some muscle cramping and muscle spasms.  Forward flexion was to 35 degrees and extension, bend, and rotation were limited to 15 degrees with pain throughout the range of motion repeated multiple times with no change.  The examiner observed that the Veteran was prevented from doing heavy work, repetitive bending, prolonged standing, walking, climbing, squatting, and crawling type activities.  His lumbar disc disease resulted in incapacitating episodes which occurred about one day per month.

During the November 2009 VA examination, the Veteran again reported aching pain, soreness, and tenderness.  He had limited endurance and could not stand, walk, or sit for any period of time.  Weather changes caused flare-ups.  He used a cane to ambulate.  The Veteran reported not being able to do any physical work to include prolonged standing, bending, lifting, climbing, squatting, or crawling activities.  Flexion was 0 to 40 degrees, extension was 0 to 20 degrees, bilateral arm flexion was 0 to 20 degrees, and bilateral arm rotation was 0 to 20 degrees.  Repetitive motion caused increased pain.  There was painful motion, spasm, and tenderness across the lumbar spine.  There was no incapacitation.  The examiner concluded that the Veteran's back made it difficult for him to do work that involved heavy bending, lifting, prolonged sitting, standing, climbing, squatting, and crawling activities.  However, he could perform sedentary type work.  

The Veteran's lumbar spine was reevaluated in January 2011.  Flexion was 0 to 40 degrees, extension was 0 to 20 degrees, bilateral lateral flexion was 0 to 20 degrees, and bilateral lateral rotation was 0 to 20 degrees.  Repetitive use caused pain but no additional limitation of motion.  There was no incapacitation in the last year.  

As reflected above, the evidence of record does not more nearly approximate the criteria for a higher rating as severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion has not been shown.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5295.  Further, the evidence of record does not more nearly approximate the criteria for a higher rating as severe limitation of the lumbar spine.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292.  Prior to September 23, 2002, the evidence of record did not more nearly approximate the criteria for a higher rating as severe intervertebral disc syndrome with recurring attacks with intermittent relief was not shown.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293.  

In considering the evidence of record under the revised rating criteria of Diagnostic Code 5293 effective September 23, 2002, the Board finds that the Veteran is not entitled to an increased evaluation in excess of 20 percent.  The evidence of record does not reveal incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  The Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician.  Therefore, the Board finds that the Veteran is not entitled to an increased evaluation under the rating criteria in effect as of September 23, 2002.

When the evidence of record is considered under the revised rating schedule that became effective on September 26, 2003, the Board also finds that an increased evaluation is not warranted.  As previously discussed, the Veteran does not have incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months.  Further, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine has not been shown.  As reflected above, there was no finding of favorable ankylosis and forward flexion was not limited to 30 degrees or less.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237, 5243.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain, tenderness, stiffness, and flare-ups.  However, the effect of this symptomatology is already contemplated in the currently assigned 20 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board finds that the preponderance of the evidence is against an increased evaluation.

The Board finds that the Veteran's left lower extremity does not meet the criteria for a 20 percent rating as a "moderate" degree of impairment has not been shown.  In this regard, during the February 2005 VA examination, straight leg raising was negative in a seated position.  Reflexes were +1 and equal.  Strength and sensation were symmetric and no atrophy in the legs was identified.  

In June 2005, the Veteran reported new onset shooting pain down the left lower extremity.  Upon physical examination there was 4/5 strength throughout the muscle groups of the bilateral lower extremities.  Examination of the left lower extremity was difficult due to extreme discomfort.  Sensation was grossly intact although diminished in the left lower extremity.  In October 2005, straight leg raise was essentially negative and motor testing demonstrated 5/5 strength but giving way and reflexes were intact and normal to pathologic reflexes.  The assessment was radiculitis in the left thigh although it might be somewhat of a neuralgia paresthetica.  Neuritis appeared to have improved significantly since the last visit to the orthopedic clinic.  

During the November 2009 VA examination, the Veteran reported left leg pain, numbness, tingling, paresthesias, and sciatica.  There was some decreased sensation, L5-S1, in the left leg and reflexes and strength were equal.  During the January 2011 VA examination, there was a positive straight leg raise and diminished sensation in the left leg compared to the right.  Reflex and strength were equal and no atrophy was noted or identified.  Thus, the evidence of record does not more nearly approximate the criteria for a higher rating.  38 C.F.R. § 4.124a, DC 8620.  

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating at any point during the instant appeal, no staged ratings are appropriate.  See Hart, 21 Vet. App. 505.  The Board finds that the current 20 percent evaluation is appropriate and that there is no basis for awarding a higher evaluation for the lumbosacral strain.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5237, 5242, 5292, 5293, and 5295.  Further, the current 10 percent evaluation is appropriate and that there is no basis for awarding a higher evaluation for the left lower extremity.  38 C.F.R. §§ 4.7, 4.124a Diagnostic Code 8620.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's lumbar spine and left lower extremity so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his lumbar spine and left lower extremity reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. §§ 4.71a and 4.124a, reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased rating for lumbosacral strain with disc disease, currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased separately-assigned rating for left lower extremity radiculopathy associated with the lumbosacral strain with disc disease, currently evaluated as 10 percent disabling, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


